NOT FOR PUBLICATION
                                                                       FILED
                    UNITED STATES COURT OF APPEALS
                                                                        MAR 04 2016
                             FOR THE NINTH CIRCUIT                  MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS

BRIGITTE PARKER,                                 No. 14-15150

      Plaintiff-Appellant,                       D.C. No. 2:13-cv-00387-NVW

       v.
                                                 MEMORANDUM*
AMR CORPORATION, DBA American
Airlines, Inc. and ASSOCIATION OF
PROFESSIONAL FLIGHT
ATTENDANTS,

      Defendant-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                             Submitted February 12, 2016**
                               San Francisco, California

Before: TASHIMA, FLETCHER, Circuit Judges, and BASTIAN, District Judge.***

      Brigitte Parker appeals the entry of summary judgment in favor of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **   The panel unanimously concludes this case is suitable for decision
 without oral argument. See Fed. R. App. P. 34(a)(2).
       ***   The Honorable Stanley A. Bastian, United States District Judge for
 the Eastern District of Washington, sitting by designation.
Defendant Association of Professional Flight Attendants (“APFA”). The Court

reviews decisions of summary judgment de novo. Farr v. U.S. W. Commc’ns, Inc.,

151 F.3d 908, 913 (9th Cir. 1998). We determine whether any genuine issues of

material fact exist, and whether the moving party is entitled to judgment as a

matter of law. Johnson v. Poway Unified Sch. Dist., 658 F.3d 954, 960 (9th Cir.

2011).

      Parker argues that her declaration regarding the claim surrounding the

Mandarin-speaking flight attendants created a material question of fact. This is not

the case; a “conclusory, self-serving affidavit, lacking detailed facts and any

supporting evidence, is insufficient to create a genuine issue of material fact.” FTC

v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997). Parker’s

declaration was conclusory, and lacked detail sufficient to form a response to

Defendant’s motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 256, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). Furthermore, because

Parker failed to allege a specific, concrete harm as a result of Defendant AMR

Corporation’s alleged preferences for the Mandarin-speaking flight attendants, the

claim would fail anyway due to a lack of standing. See Wash. Legal Found. v.

Legal Found. of Wash., 271 F.3d 835, 847 (9th Cir. 2001) (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130, 119 L. Ed. 2d 351

(1992)).
      Parker’s claim based on alleged improper integration into the Seniority

Integration Agreement is untimely, O’Donnell v. Vencor, Inc., 465 F.3d 1063,

1066 (9th Cir. 2006), and claim-precluded, Akootchook v. United States, 271 F.3d
1160, 1164 (9th Cir. 2001).

      Parker raises new issues for the first time on appeal, in both her opening

brief and her reply brief. Because the exceptional circumstances allowing

consideration of issues raised for the first time on appeal do not appear in this case,

the Court does not address them. El Paso City of Tex. v. Am. W. Airlines, Inc. (In re

Am. W. Airlines, Inc.), 217 F.3d 1161, 1165 (9th Cir. 2000). For similar reasons,

the Court will not consider Parker’s new evidentiary exhibit, filed with her opening

brief. See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988)

(holding that evidence not submitted to the district court cannot be part of the

record on appeal). The district court did not err in concluding there were no issues

of material fact, and properly granted summary judgment as a matter of law on all

claims.

      AFFIRMED.